SULLIVAN, Judge
(concurring in part and dissenting in part):
Appellant pleaded guilty to willfully suffering an Army truck to be damaged, in violation of Article 108(3), UCMJ, 10 U.S.C. § 908(3). This codal provision states:
§ 908. Art. 108. Military property of United States — Loss, damage, destruction, or wrongful disposition
Any person subject to this chapter who, without proper authority—
(1) sells or otherwise disposes of;
(2) willfully or through neglect damages, destroys, or loses; or
(3) willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of;
any military property of the United States, shall be punished as a court-martial may direct,
(Emphasis added.) Accordingly, the specific intent to damage is not technically an issue in this case.
The military judge also questioned appellant concerning his specific intent to suffer damage as required by the above codal provision:
MJ: Do you admit that the damage was suffered by you, the accused, without property [sic] authority through an act upon your part?
AC: Yes, sir.
MJ: Do you admit that your act was willful?
AC: Yes, sir.
MJ: And do you admit that the damage amounted to about $11,000.00?
AC: Yes, sir.
MJ: Again, I’d like for you to fully understand this, that the term “suffered” means to allow or permit. Do you understand that?
AC: Yes, sir, I do.
MJ: It’s the Government’s theory, apparently, that since you did not have proper rest before going on your duties, and since you did consume a large amount of alcohol, that this was a willful act on your part. Do you understand that?
AC: Yes, sir.
MJ: Is that the Government’s theory, Captain Hernicz?
TC: Also, Your Honor, under the Manual provision that any individual who knowingly violates any law or regulation *345and thereby damages government property has done so intentionally, and that the accused, when he got in his vehicle knowing he was under the influence of alcohol, and that it was illegal to drive under the influence, intentionally violated that Manual provision and thereby was intentionally damaging government property through his actions.
The majority opinion has offered no precedent or rationale for rejecting this theory of guilt. See Part IV, para. 32c (2), Manual for Courts-Martial, United States, 1984; J. Snedeker, Military Justice Under the Uniform Code 836-37 (1953); see also United States v. Tilley, 25 M.J. 20, 22 (C.M.A.1987). Accordingly, I dissent from Part I of the majority opinion.